Citation Nr: 1804692	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-34 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In October 2017, the Board remanded the appeal of entitlement to service connection for post traumatic stress disorder (PTSD) and TDIU.  In November 2017, the RO granted the claim of entitlement to service connection for PTSD.  The TDIU claim remained denied and that issue was returned to the Board.  It is noted that the PTSD claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the recent VA examination report dated in November 2017 is inadequate for the purpose of evaluating entitlement to TDIU.  The examiner does not address the functional impact of the Veteran's symptoms on his ability to perform the physical and mental acts required for employment.  Therefore, remand for a new VA examination for TDIU purposes is necessary to decide the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All updated treatment records should be obtained and associated with the claims file.

2.  The Veteran should be scheduled for a VA examination of his service connected PTSD to address the functional impact of this disorder for the purpose of evaluating entitlement to TDIU.  The claims file must be reviewed and the review noted in the report.  All symptoms to include their severity, frequency, and duration should be identified.

(a)  The examiner should obtain a history from the Veteran on his day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner should ask the Veteran to describe in his own words the functional impact of his PTSD on his ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of the pertinent clinical records since May 2013, the examiner should indicate the objective functional effects of the Veteran's service connected PTSD on his ability to perform the physical and mental acts required for employment.

(i)  The examiner should address functions of the mind to include concentration, focus, attention, memory, ability to understand directions, etc. 

(ii)  The examiner should indicate whether there is physical impairment due to objective signs of PTSD-related sleep impairment (or other PTSD symptoms).

(iii)  The examiner should indicate the effect, if any, of the Veteran's PTSD medications and/or treatment on his ability to perform the physical and mental acts required for employment.

(iv)  The examiner should indicate whether the Veteran has had any medical restrictions imposed on his activities due to service-connected PTSD.

The examiner should refrain from commenting on whether the Veteran is employable.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

